Citation Nr: 0325934	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of lumbosacral strain for the period 
prior to March 6, 2000.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of lumbosacral strain for the period 
from March 7, 2000 to May 16, 2002.  

3.  Entitlement to a disability rating in excess of 40 
percent for residuals of lumbosacral strain for the period 
from May 17, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1988.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating action of 
the RO that denied the veteran's claim for a rating in excess 
of 10 percent.  A notice of disagreement was received in 
February 1997 and the RO issued a statement of the case in 
March 1997.  A substantive appeal was received from the 
veteran in May 1997.  In August 1999, the Board remanded 
these matters to the RO for additional development.

By a May 2000 rating action, the RO increased the rating to 
20 percent, effective from March 6, 2000.  In a September 
2002 rating action, the rating was increased to 40 percent, 
effective from May 17, 2002.  In a November 2002 rating 
action, the RO assigned a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, effective from September 18, 
2002.  A 40 percent rating was effective from December 1, 
2002 and has remained in effect to the present.  

In February 2003, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2002), a Veterans Law Judge has granted a motion 
for advancement on the docket in this case. 
REMAND

In correspondence received at the Board in May 2003, the 
veteran requested that he be scheduled for a hearing before a 
Member of the Board (Veterans Law Judge) at the RO.  In a May 
2003 letter, a Deputy Vice Chairman of the Board granted the 
veteran's request for a travel board or videoconference 
hearing.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304 (2003).  On remand, the RO should first 
clarify the veteran's intentions regarding the type of 
hearing he wants.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should clarify whether the 
veteran desires an in-person hearing 
before a Veterans Law Judge at the RO, or 
a hearing via videoconference before a 
Veterans Law Judge.

2.  The RO should take the necessary 
steps to schedule the veteran for the 
appropriate Board hearing in accordance 
with his May 2003 request.  Unless the 
veteran indicates, preferably, in a 
signed writing, that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




